            Case 1:20-cr-00065-AT Document 25 Filed 05/08/20 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: __________________
                                                                     DATE FILED: _5/8/2020____

               -against-
                                                                              20 Cr. 65 (AT)
RAMON ANTONIO MENDEZ-UREÑA,
                                                                                 ORDER
                                Defendant.
ANALISA TORRES, District Judge:

        A telephonic hearing having been held today with counsel for all parties participating, and
defense counsel having informed the Court that Defendant waived his appearance at the hearing, it
is hereby ORDERED that Defendant’s bail application is GRANTED, for the reasons stated on the
record.

        It is ORDERED that Defendant, currently held at the Metropolitan Correctional Center, is
to be released on the following conditions:

   1. $25,000 personal recognizance bond, co-signed by 2 financially responsible persons;

   2. Home incarceration, at the address provided by Defendant at ECF No. 19, enforced by

       location monitoring at the discretion of Pretrial Services;

   3. Travel restricted to SDNY and EDNY;

   4. Supervision as directed by Pretrial Services; and

   5. Surrender of any travel documents and no new applications.

        As stated on the record, this order resolves Defendant’s bail applications filed in this
matter, and in in case United States v. Hector Melendez Lopez, 16 Cr. 94 (S.D.N.Y), pending
before the Honorable Paul Engelmayer.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 16, 19, 21, and 23.

       SO ORDERED.

Dated: May 8, 2020
       New York, New York
